DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/22 has been entered.

Note to Applicant’s Representative
Applicant’s Representative is invited to a courtesy interview to discuss the instant Office
Action (i.e., 35 U.S.C. 101/103 rejections) and to discuss potential clarifications that can aid in advancing prosecution of the Instant Application.
 
Response to Arguments
Applicant arguments, filed on 10/10/22, with respect to 35 U.S.C. 101 listed below, have been fully considered but they are not persuasive.
Applicant Argues: The first prong (2A1) of the 2019 Guidance requires that the Examiner identifies which claim limitation(s) are abstract. In order for a claim limitation to be abstract, the claim limitation has to be one of a mathematical concept, a certain method of organizing human activity, or a mental process. "Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas," thus making the claims patent eligible. See, Page 11 of the 2019 Guidance. 
As noted above, a blockchain smart contract (computer software) is able to reason a current / up-to-date structure of a supply chain by transforming supply-chain related documents (invoices, orders, etc.) into "process-agnostic" entry and exit events. By translating text-based documents into an algorithmic entry and exit events, the software is able to reason a structure of the supply chain without a map / diagram of the supply chain. Furthermore, the smart contract can be queried "dynamically" while providing up-to-date metrics of the supply chain to its participants enabling a more efficient and accurate supply chain. 
Thus, Applicant contends that the inquiry into the abstraction of Applicant's claims should end at this first prong as Applicant's claims do not fall into any of the enumerated groupings and therefore cannot be abstract.
Examiner Response:  The examiner respectfully disagrees. The examiner respectfully notes, as paraphrased by applicants, that “transforming supply-chain related documents (invoices, orders, etc.) into "process-agnostic" entry and exit events” are claim elements that fall under the two groupings of abstract ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   Further, a person could perform concepts of translating text-based documents into ... entry and exit events, ...to reason a structure of the supply chain without a map / diagram of the supply chain. Furthermore, the by performing such a translation one could query such a translation/metric computation to obtain up-to-date metrics of the supply chain to its participants enabling a more efficient and accurate supply chain again would fall under the same two groupings of abstract ideas.  The examiner respectfully notes such elements, but for the recitation of generic computer components (i.e., a smart contract executing on a blockchain/algorithmic/software) recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Further the examiner respectfully notes such elements but for the recitation of generic computer components (i.e., a smart contract executing on a blockchain/algorithmic/software) can be performed by the human mind via the aid of pencil/paper.  The human mind is capable of translating text based documents into entry and exit events (i.e., in any form) and further could compute metrics for such supply chain data which would be able to be queried against to obtain efficient and accurate supply chain metrics.  This rationale as noted above, as paraphrased, is consistent with the more detailed expiation found in the 35 U.S.C. 101 rejection.  Accordingly, the claim recites an abstract ideal; therefore the examiner finds this rejection not persuasive. 
Applicant Argues: However, for the sake of argument, even if Applicant's claims did include an abstract idea, under the second prong (2A2) of the 2019 Guidance, as asserted by the Examiner in the Final Office Action, the Examiner is required to show that Applicant's claims are directed to, and do not just include, an abstract idea. 
"A claim is not 'directed to' a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Page 13 of the 2019 Guidance. 
In this case specifically, the additional elements of the claims recite a specific improvement over prior art supply chains because a structure of the supply chain can be determined "on-demand" based on the novel use of entry/exit events and a background pre- process for continually ingesting documents. Thus, it is possible to determine "up-to-date" metrics even in situations where the supply chain topology and participants are not expressly made available or are constantly changing. 
As noted by Applicant's specification, the ingestion may be performed as a stream of the documents is received, while metric computation may be only done at a later time - e.g., in response to a user-query. Thus, the ingestion can be thought of as a constant background pre- processing, while metric-computation is done on-demand in response to the user-query. This split of the operations enables quick response to the user-queries with near real-time insights (i.e., users get supply-chain insights based on the latest data with a minimal lag. 
Accordingly, Applicant notes that Applicant's claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of query processing within a plurality of documents associated with a supply chain. In particular, see Applicant's arguments presented above, which describe a concrete, practical solution to the problem. 
Thus, Applicant's numerous claim limitations would clearly integrate an alleged abstract idea (collecting data, analyzing the data, etc.) into a practical application that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems.
Examiner Response:  The examiner respectfully disagrees.  The examiner notes ingestion of a stream (i.e., background process) and computation of metrics on demand with respect to a query, as noted in Step 2A - Prong One are elements that fall under the enumerated groupings of abstract ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.  The examiner respectfully notes ingestion of a stream (i.e., background process) and computation of metrics on demand but for the recitation of generic computer components (i.e., a smart contract executing on a blockchain) recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Further ingestion of a stream (i.e., background process) and computation of metrics on demand with respect to a query but for the recitation of generic computer components can be performed by the human mind via the aid of pencil/paper.  Again, the human mind can ingest data as a background process (i.e., constant review/ingesting of information) and further respond to a query on demand based on the data that has been ingested.  The examiner notes that the use of a processor/memory and the use of a smart contract stored on blockchain in a blockchain network are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using this generic computer component (i.e., generic processor performing steps and further executing a smart contract on a blockchain network). The use of a processor/memory and smart contract stored on blockchain in a blockchain network does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore the examiner finds this argument not persuasive.   
Applicant Argues: While applicant submits that the claimed invention is not directed to an abstract idea as discussed above, should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.
Examiner’s Response: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   Further blockchain implementations for supply chain purposes have been proposed as noted by Achkir (US 2019/0362287 A1), see [0006] thus providing support as such features being well-understood, routing, and conventional activity.  Further, MPEP 2106.05(d)(ii) notes that receiving or transmitting data over a network and electronic recordkeeping and Storing and retrieving information in memory are well-understood, routing, and conventional activity.The claim is not patent eligible. Therefore the examiner finds this argument not persuasive.   

Applicant arguments, filed on 10/10/22, with respect to 35 U.S.C. 103 listed below, have been fully considered but they moot and/or are not persuasive.
Applicant Argues: However, Amys fails to render obvious the features of Claim 1, because Amys fails to describe or suggest, "in response to the query being received, translate the plurality of documents ingested via the background process prior to the query being received into process-agnostic entry and exit events of the containers within the supply chain and a containment relationship mapping the asset to the container using a smart contract stored in a blockchain of the blockchain network, identify a current structure of the supply chain based on the process-agnostic entry and exit events, and compute metrics of the supply chain based on the current structure of the supply chain, where the process-agnostic entry and exit events identify inputs and outputs of the containers into and out of the supply chain." 
As an initial matter, Applicant does not agree with the Office's assertions at pages 18-19 of the Office Action. In particular, Amys does not describe a translation process in which document data is translated into "entry and exit events of containers within a supply chain". As is clear from paragraphs [0017], [0029], and [0031] of Amys, the system uses a translator and a standards database to index, correlate, and archive electronic documents based on their relationship in a business or other form of electronic transaction. The purpose of this process is to allow the complete visibility of a business transaction from initiation to conclusion to be accessible via a single request. 
However, Amys does not use the translator to translate document data into process-  agnostic entry/exit events. The locations of the electronic documents in Amys refer to storage locations in a memory device and not to entry locations and exit locations within a supply chain. 
Because of this deficiency, Amys is unable to reason about a current structure of a supply chain using such process-agnostic entry/exit events. Moreover, the translation process in Amys is not process-agnostic. Its purpose is to provide a complete visibility of a specific process. 
Furthermore, the combination of Tribe, Achkir, Hertz, Florian, Bolene, and Easlea fails to cure the deficiencies of Amys with respect to Claim 1. 
Examiner Response: The examiner notes it is the combination of Amys and Tribe and Messer Achkir and Walsh and Florian do in fact teach aforementioned limitation in Claim 1. 
The examiner respectfully notes Amys is shown to disclose in response to the query being received, translate the plurality of documents...  prior to the query being received into process-agnostic entry and exit events of the “asset” within a supply-chain..., identify a current structure of the supply chain based on the process-agnostic entry and exit, ... where the process agnostic entry and exit events identifying inputs and outputs of the “asset” into and out of the supply chain... ([0017] and ([0023] –and [0027] and [0030] and [0033]).  More specifically: Amys states [0017] - As described further below, the system 10 uses a translator and a standards database to index, correlate, and archive electronic documents based on their relationship in a business or other form of electronic transaction.  Amys further states in [0018] - ...a copy of an electronic transaction is forwarded to the transaction processor from one or more different systems used by an entity for e-commerce, including transactions between different systems within the entity or between systems maintained by different entities, as may for example occur between different companies or legal entities or between divisions or subsidiaries or departments or groups of the same entity and in [0019] - From there, different companies are involved at various stages of the transaction, and many electronic documents are exchanged as the order moves through the supply chain. The potential electronic documents generated from this transaction often include: purchase order, change order, PO Acknowledgment, ship order, advance shipment notice, shipping status, freight detail, invoice, and remittance advice. Using one example embodiment of the system and method and software of the invention, as described further below, these documents are captured, indexed, archived, and made available to all parties involved in this transaction. For example, the buyer may search a "life cycle database" maintained by the system for the purchase order, and based on the latest document logged, he or she can easily find out the status of the order, answering such questions as: is it fulfilled or has it left the factory? The logistics company may search the life cycle database and match its load tender against the original purchase order if it is unclear about certain aspect of the shipment.  Further, in [0033] – Table 2 depicts the Life Cycle Analyzer that shows “process agnostic” entry and exit events i.e., locations (i.e., Load Tender.... Shipment Notice... Shipment Status... etc.) this is further affirmed in [0030] - ...the load is picked up at the manufacturer's loading dock, manufacturer 40 sends an Advance Shipment Notification to buyer 42 (Life Cycle transaction 5), followed by the invoice transaction (Life Cycle transaction 6) The transportation company sends shipment status at a pre-defined interval to advise manufacturer 40 of the status of the shipment (Life Cycle transaction 7-n). Once buyer 42 has received and verified the goods.... So, as reasonably constructed from Amys, Amys does in fact teach concepts of “process agnostic” as electronic transactions from different systems/entities are captured, indexed, and archived.   The examiner respectfully notes as shown above, Amys does in fact teach in response to a query being received (i.e., may search), the translation of the plurality of documents prior to the query being received.  Further Table 2 and [0030], depicts the structure of the supply chain and entry and exit events identifying inputs and outputs of the “asset” into and out of the supply chain.  Further, the examiner notes the term process-agnostic is being constructed to something that is generalized so that it is interoperable among various systems.  Thus, Amys teaches process agnostic events as the translator, from [0017], works with, from [0018] - one or more different systems used by an entity for e-commerce, including transactions between different systems within the entity or between systems maintained by different entities, as may for example occur between different companies or legal entities or between divisions or subsidiaries or departments or groups of the same entity.  
The examiner sought to combine other references of:
Tribe was combined to teach concepts of ....containers within the supply chain and a containment relationship mapping the asset to the container... ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time and [0052]-[0053] - FIG. 7 shows a high level design of the supply chain model. The item track 110 is core to this and represents the life history of a single item).
  The examiner proposed that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tribe to the asset of Amys to include/be composed ...containers in a supply chain and their entry and exit events.  
Messer was combined to teach concepts of to ingest, via a background process, a data stream..., ... ingested via the background process... and the processor ingests the data stream in advance via execution of the background process.... ([0060]-[0061] - The data gathering and correlation processes can be iterative based on defined evaluation criteria to determine the quality of the data gathered. The data gathering process can be performed in real time or in the background and use the data when needed).
  The examiner proposed that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Messer to the asset of Amys and Tribe to include the concept of background ingestion as Amys already teaches concepts of capturing information as it passes through the system.
Achkir was combined to teach concepts of translate the “document” ... using a smart contract stored in a blockchain of the blockchain network ([0022] - Blockchain ledger 124 is any linked ledger system. In the embodiment shown, blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, are linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent transactions, data, updates, etc. from the nodes within system 100 and [0048] - Since each node is equipped with a form of intelligence, that allows it to not only execute different tasks, but also have the awareness of other sites' intelligence to compute many tasks that usually are done in a traditional architecture (by huge amounts of resources, tools, and the exchange of many types of information). For example, when customer interface 724 accesses an ordering tool on their client device, customer interface 724 can get, through the distributed analytics and data visualization 730 on each node, a quick view of, for example, how long it will take to build a product and be provided the delivery date with a high confidence level. Also, this translates the order into a bill of material and which site/node does what, and then pushes them to system 710 that advertise through the rules and policies of the smart contract what each node can see and execute);		
  The examiner proposed that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Achkir to the asset of Amys and Tribe and Messer to include blockchain as the means of processing such information, as this is found to be a form of progression of technology.   
Finally, Walsh was combined to teach concepts of compute metrics based on the current structure of the supply chain... (Walsh, [0004] - The metric dashboard is driven by transactional data generated from the system point-of-use devices and provided to a database server. The database server includes a repository of time-based information and an analysis server that generates data structures with values for each of several metrics associated with the supply chain. These data structures with pre-computed values provide quick access to supply chain information and, via the supply knowledge portal, allow end users to view data at various levels starting at, for example, a facility level and moving down to filter for specific areas, devices and, at the lowest level, items in the supply chain and [0074] - UI 170 may be used to query for the data from both of the data structures within the analysis database 206.);
  The examiner proposed that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walsh to the asset of Amys and Tribe and Messer and Achkir to include additional ability to computer metrics based on said supply chain data.     
Thus as arguments are directed to Amys instead of the combination of Walsh to the asset of Amys and Tribe and Messer and Achkir is not persuasive as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Therefore the examiner finds this argument not persuasive. 







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More Specifically, Claim(s) 1, 8, and 15 fail to provide support for “...a background process performed on an iterative basis...”  At best [0061] of Applicant’s Specification just states a constant background pre-processing.  Clarification is requested. 
Regarding 2-7, 9-14, and 16-20, claims 2-7, 9-14, and 16-20depend from independent claim 1, 8, and 15  respectively, and inherit the 112(a) rejection.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8, and 15 recites “in response to the query being received, translate the plurality of documents ingested via the background process prior to the query being received into process-agnostic entry and exit events of the containers within the supply chain and ...compute metrics of the supply chain based on the current structure of the supply chain...” and then later in the claim “wherein the processor translates the plurality of documents and executes the metrics on-demand in response to receipt of the query, and the processor ingests the data stream in advance via execution of the background process”  It is unclear if the translation is prior to the query or in response to the receipt of the query as the limitations contradict one another. Accordingly, the scope of this claim is unclear and claim 1, 8, and 15 are indefinite.  
 Regarding 2-7, 9-14, and 16-20, claims 2-7, 9-14, and 16-20depend from independent claim 1, 8, and 15  respectively, and inherit the 112(b) rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e., execute metrics for an asset within the supply chain) without significantly more. 
The claim(s) recite(s):
Claims 1 and similarly Claim 8 and 15;


, to:
ingest, via a background process, a data stream comprising a plurality of documents which identify a plurality of actions performed on containers in a supply chain by a plurality of nodes of the supply chain;
receive a query associated with an asset included in a container from among the containers in the supply chain;
in response to the query being received, translate the plurality of documents ingested via the background process prior to the query being received into process-agnostic entry and exit events of the containers within of the supply chain and a containment relationship mapping the asset to the container structure of the supply chain, where the process-agnostic entry and exit events identify inputs and outputs of the containers into and out of the supply chain, 
		delivering the computed metrics to one or more of the plurality of nodes in the supply chain;
		wherein the 
The examiner notes the limitations not struck out above falls under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   
The claims can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computing components.  
The claims can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., ingesting step, receiving a query, in response to the query... delivering the computed metrics). That is, other than reciting a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., The human mind can ingest a data stream of documents in advance as a background task, formulating a query in the mind/and or receive a query and form entry/exit events based on the prior translated documents, identify current supply chain structure, and compute metrics, and further deliver such metrics.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – involving use of a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network.   These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using this generic computer component (i.e., generic processor performing steps and further executing a smart contract on a blockchain network). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   
Further blockchain implementations for supply chain purposes have been proposed as noted by Achkir (US 2019/0362287 A1), see [0006] thus providing support as such features being well-understood, routing, and conventional activity.  Further, MPEP 2106.05(d)(ii) notes that receiving or transmitting data over a network and electronic recordkeeping and Storing and retrieving information in memory are well-understood, routing, and conventional activity.
The claim is not patent eligible.
Further dependent Claim(s) 2-7, 9-14, and 16-20 further define the same abstract idea noted above for Claim 1, and similarly Claim 8 and 15.  Therefore, they are considered patent ineligible for the reasons given above. 














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 9, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Tribe (US 2009/0307032 A1) and Messer (US 2008/0288641 A1) and Achkir (US 2019/0362287 A1) and Walsh (US 2019/0087770 A1) and Florian (US 2006/0111893 A1).

Regarding Claim 1, and similarly Claim 8 and 15;
Amys discloses [a system] (FIG. 3)], comprising: 
a memory sorting one or more instructions (FIG. 3 and [0029]); and
a processor that when executing the one or more instructions is configured (FIG. 3 and [0029]), to:
		ingest... a data stream comprising, a plurality of documents which identify a plurality of actions performed on an “asset" in a supply chain by a plurality of nodes of the supply chain ((FIG. 1 – Input Transaction Data (i.e., ingest a data stream) and [0017] - According to this example embodiment of the system and method of the invention illustrated in FIG. 1, the system 10 requests a "carbon copy" of all electronic documents passing through a company's various e-commerce systems such as an ERP system or EDI software 12, supply chain management software 14, customer relationship management software 16, or other systems processing or producing electronic documents in electronic transactions and [0019] - As illustrated in FIG. 2, the life cycle of a procurement transaction starts with the initiation of a purchase order. From there, different companies are involved at various stages of the transaction, and many electronic documents are exchanged as the order moves through the supply chain. The potential electronic documents generated from this transaction often include: purchase order, change order, PO Acknowledgment, ship order, advance shipment notice, shipping status, freight detail, invoice, and remittance advice);
	receive a query associating with an “asset”; (FIG. 8 and [0015] and [0051] - FIG. 5 illustrates an example embodiment of the key value retrieval mechanism performed by retrieval processor 50. A user can enter (1) any one of the key values of a business or other type of transaction, such as PO number or invoice number. This key value is used to search the life cycle Index table (2). When a match is found, the life cycle ID is extracted from the index table and used to retrieve all related documents in the archive database (3));
in response to the query being received, translate the plurality of documents...  prior to the query being received into process-agnostic entry and exit events of the “asset” within a supply-chain ([0017] - According to this example embodiment of the system and method of the invention illustrated in FIG. 1, the system 10 requests a "carbon copy" of all electronic documents passing through a company's various e-commerce systems such as an ERP system or EDI software 12, supply chain management software 14, customer relationship management software 16, or other systems processing or producing electronic documents in electronic transactions. As described further below, the system 10 uses a translator and a standards database to index, correlate, and archive electronic documents based on their relationship in a business or other form of electronic transaction. The purpose of this process is to allow the complete visibility of a business transaction from initiation to conclusion to be accessible via a single request and [0018] - a copy of an electronic transaction is forwarded to the transaction processor from one or more different systems used by an entity for e-commerce, including transactions between different systems within the entity or between systems maintained by different entities, as may for example occur between different companies or legal entities or between divisions or subsidiaries or departments or groups of the same entity.), identify a current structure of the supply chain based on the process-agnostic entry and exit events ([0033] - Table 2 (i.e., as reasonably constructed entry and exit events))  ... where the process agnostic entry and exit events identifying inputs and outputs of the “asset” into and out of the supply chain... ([0023] – Life cycle database and [0027] - A log detail database 34 that provides chronological order to transactions by logging and time stamping each transaction parsed. The name of the sender, receiver, time stamp, date stamp, transaction type, life cycle ID, and archive index are maintained and [0029] - When an electronic transaction is received as transaction data 36, the transaction processor 35 uses the specification stored in the transaction specification database 32 to parse and retrieve the key values of the transaction. These key values are then used to search the life cycle index table 31 to see whether or not any of these values have already been indexed. If one or more matches are found, the assigned life cycle IDs for the matched rows in the table are retrieved and used to archive and log the current transaction. If no match is found, the system 35 assigns a unique life cycle ID for each of the key values and adds these keys into the Index table 31. These life cycle IDs are then used to archive and log the current transaction and [0030] and [0033] - Table 2 (i.e., as reasonably constructed entry and exit events)); 
...the processor ingests the data stream in advance ... prior to the receipt of the query (FIG. 3 – Input Transaction Data and [0029]).
Amys fails to explicit disclose:
A processing node in a blockchain network the processing node comprising:
		ingest, via a background process, a data stream... containers in a supply chain...;
		....an asset included in a container from among the containers in the supply chain;
		... ingested via the background process... containers within the supply chain and a containment relationship mapping the asset to the container using a smart contract stored in a blockchain of the blockchain network,  ...and compute metrics based on the current structure of the supply chain...;
		delivering the computed metrics to one or more plurality of nodes in the supply chain;
		wherein the processor translates the plurality of documents and executes the metrics on-demand in response to receipt of the query, and the processor ingests the data stream in advance via execution of the background process.... 
	However, in an analogous art, Tribe teaches concepts of:
...containers in a supply chain... ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time);
		....an asset included in a container from among the containers in the supply chain ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time); 
		....containers within the supply chain and a containment relationship mapping the asset to the container ... ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time and [0052]-[0053] - FIG. 7 shows a high level design of the supply chain model. The item track 110 is core to this and represents the life history of a single item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tribe to the asset of Amys to include/be composed ...containers in a supply chain...; ....an asset included in a container from among the containers in the supply chain; ....containers within the supply chain and a containment relationship mapping the asset to the container using a smart contract stored in a blockchain of the blockchain network... identify... the containers
One would have been motivated to combine the teachings of Tribe to Amys to provide users with a means for detection of anomalies (Tribe, [0005]).
Further, in an analogous art, Messer teaches
ingest, via a background process, a data stream..., ... ingested via the background process... and the processor ingests the data stream in advance via execution of the background process.... ([0060]-[0061] - The data gathering and correlation processes can be iterative based on defined evaluation criteria to determine the quality of the data gathered. The data gathering process can be performed in real time or in the background and use the data when needed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Messer to the ingesting of Amys and Tribe to include ingest, via a background process, a data stream..., ... ingested via the background process... and the processor ingests the data stream in advance via execution of the background process.
One would have been motivated to combine the teachings of Messer to Amys and Tribe to provide users with a means for gather more data about [an] activity (Messer, [0059]).
Further, in an analogous art, Achkir teaches concepts of:
A processing node in a blockchain network the processing node ([0019] and [0018]) comprising:
		[“receive”... a plurality of documents which identify a plurality of actions performed an “asset “in a supply chain by a plurality of nodes of the supply chain] ([0018] -  A request is received from a user to view decentralized status information for a product, where the decentralized status information can include real time updates for building the product, assembling the product, shipping the product, and/or exchanging payments between suppliers, partners, or both. This decentralized status information for the product is received from one or more nodes on a distributed network, with the nodes being suppliers and/or partners in the supply distribution chain of the product. The user is granted at least read access to the decentralized status information of the product, as well as a prediction of product build completion based on node supply chain relationships specified within a smart contract and [0048] - Since each node is equipped with a form of intelligence, that allows it to not only execute different tasks, but also have the awareness of other sites' intelligence to compute many tasks that usually are done in a traditional architecture (by huge amounts of resources, tools, and the exchange of many types of information). For example, when customer interface 724 accesses an ordering tool on their client device, customer interface 724 can get, through the distributed analytics and data visualization 730 on each node, a quick view of, for example, how long it will take to build a product and be provided the delivery date with a high confidence level. Also, this translates the order into a bill of material and which site/node does what, and then pushes them to system 710 that advertise through the rules and policies of the smart contract what each node can see and execute);
		translate the “document” ... using a smart contract stored in a blockchain of the blockchain network ([0022] - Blockchain ledger 124 is any linked ledger system. In the embodiment shown, blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, are linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent transactions, data, updates, etc. from the nodes within system 100 and [0048] - Since each node is equipped with a form of intelligence, that allows it to not only execute different tasks, but also have the awareness of other sites' intelligence to compute many tasks that usually are done in a traditional architecture (by huge amounts of resources, tools, and the exchange of many types of information). For example, when customer interface 724 accesses an ordering tool on their client device, customer interface 724 can get, through the distributed analytics and data visualization 730 on each node, a quick view of, for example, how long it will take to build a product and be provided the delivery date with a high confidence level. Also, this translates the order into a bill of material and which site/node does what, and then pushes them to system 710 that advertise through the rules and policies of the smart contract what each node can see and execute);		
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Achkir to the [node] of Amys and Tribe and Messer to include a processing node in a blockchain network the processing node: “receive” ... a plurality of documents identifying a plurality of actions performed by an asset in a supply chain at a plurality of nodes of the supply chain; translate the document ... using a smart contract stored in a blockchain of the blockchain network.
One would have been motivated to combine the teachings of Achkir to Amys and Tribe and Messer to provide users with a means for providing updates within a supply chain (Achkir, [0001]).
	Further, in an analogous art, Walsh teaches
compute metrics based on the current structure of the supply chain... (Walsh, [0004] - The metric dashboard is driven by transactional data generated from the system point-of-use devices and provided to a database server. The database server includes a repository of time-based information and an analysis server that generates data structures with values for each of several metrics associated with the supply chain);
		delivering the computed metrics to one or more plurality of nodes in the supply chain ([0004] - These data structures with pre-computed values provide quick access to supply chain information and, via the supply knowledge portal, allow end users to view data at various levels starting at, for example, a facility level and moving down to filter for specific areas, devices and, at the lowest level, items in the supply chain); and
		executes the metrics on demand in response to the receipt of the query (Abstract - The supply knowledge portal provides a new metric dashboard that delivers real-time information on the status and health of the hospital supply chain and [0004] - These data structures with pre-computed values provide quick access to supply chain information and, via the supply knowledge portal, allow end users to view data at various levels starting at, for example, a facility level and moving down to filter for specific areas, devices and, at the lowest level, items in the supply chain and [0074] - UI 170 may be used to query for the data from both of the data structures within the analysis database 206.).  As reasonably constructed real-time information provided on a portal via a query is noted to be executing the metrics on demand in response to the receipt of the query.,  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walsh to the [node]/documents of Amys and Tribe and Messer and Achkir to include compute metrics based on the current structure of the supply chain... and delivering the computed metrics to one or more plurality of nodes in the supply chain
One would have been motivated to combine the teachings of Walsh to Amys and Tribe and Messer and Achkir to provide users with a means for generation and arrangement of data structures described herein more effectively and efficiently provides access to supply chain information from a system of network-connected point-of-use devices than traditional database models (Walsh, [0005]).
Finally, in an analogous art, Florian teaches wherein the processor translates the plurality of documents and ... in response to receipt of the query (FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Florian to the processing/query of Amys and Tribe and Messer and Achkir and Walsh to include a processing node comprising: receive, a plurality of documents identifying a plurality of actions performed by an asset in a supply chain at a plurality of nodes of the supply chain; translate the document ... using a smart contract stored in a blockchain of the blockchain network; and wherein the processor... executes “metrics” on-demand in response to receipt of the query.
One would have been motivated to combine the teachings Florian to Amys and Tribe and Messer and Achkir and Walsh to provide users with a means for improved data processing... for presenting search results (Florian, [0003]).

Regarding Claim 2, and similarly Claim 9 and 16;
Amys and Tribe and Messer Achkir and Walsh and Florian disclose the system to Claim 1.
	Tribe further teaches wherein the instructions further cause the processor to assign the containment relation of the asset to another asset in the supply chain (Tribe, [0076] - n the BPMS, the item can take various forms. For example, it may represent an individual indivisible final unit of product, i.e. the "atomic" and smallest possible unit that in theory could be scanned. Alternatively, it could be many products packed into a series of containers or levels of packaging. For example, in the pharmaceutical supply chain a single pill might be packed into a blister, which is then inside a package, which in turn is within a larger carton which is then bundled onto a pallet to be shipped inside a shipping container. Scanning, and event generation can be carried out at a variety of levels within this component hierarchy. Containers can have subclasses that have special significance or meaning to different supply chains. This is shown by the batch subclass of container. Batches are a special case where the container is a conceptual aggregation of items, rather than a physical container. An item can simultaneously reside on a pallet while belonging to a batch. Two items on the same pallet may have originated from different batches. By ensuring that the appropriate hierarchy is modelled, both variations can be captured).
Similar rationale and motivation is noted for combining Tribe to the combination of Amys and Tribe and Messer Achkir and Walsh and Florian as per Claim 1, above.

Regarding Claim 4, and similarly Claim 11;
Amys and Tribe and Messer Achkir and Walsh and Florian disclose the system to Claim 1.
Amys disclose and record a transformation of the asset, wherein the transformation is an entry of output and exit if input of the supply chain assets (Amys, ([0033] - Table 2).




Claim(s) 3, 7, 10, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Tribe (US 2009/0307032 A1) and Messer (US 2008/0288641 A1) and Achkir (US 2019/0362287 A1) and Walsh (US 2019/0087770 A1) and Florian (US 2006/0111893 A1) and further in view of Bolene et al. (US 2014/0136218 A1).

Regarding Claim 3, and similarly Claim 10 and 17;
Amys and Tribe and Messer Achkir and Walsh and Florian disclose the system to Claim 2.
	Amys further discloses concepts of the entry and exit events ([0033] - Table 2 (i.e., as reasonably constructed entry and exit events).
	Tribe further teaches concepts of [using] inferred data (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies) and the containment relationship ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time
Similar rationale and motivation is noted for combining Tribe to the combination of Amys and Tribe and Messer Achkir and Walsh and Florian as per Claim 1, above.
Amys and Tribe and Messer Achkir and Walsh and Florian fails to explicitly disclose execute the metrics on [determined] data when calculating metrics for the supply chain
	However, in an analogous art, Bolene further teaches execute the metrics on [determined] data when calculating metrics for the supply chain (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events and [0250] - Various embodiments may receive, gather, and analyze metrics regarding events in a supply chain, and may provide such metrics and other information to users via various reports. Such reports may include information about products and their availability in the supply chain as well as custody chains for individual items or groups of items or containers. Reports can be provided in any suitable manner, such as via a web user interface or via an electronic communication).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolene to the [node] and further data composed of entry/exit events and the containment relationship and inference of Amys and Tribe and Messer Achkir and Walsh and Florian to include execute the metrics on [determined] data when calculating metrics for the supply chain
One would have been motivated to combine the teachings of Bolene to Amys and Tribe and Messer Achkir and Walsh and Florian to provide users with a means for tracking, tracing, authenticating, and reporting supply chain events for ... product (Bolene, [0002]).

Regarding Claim 7, and similarly Claim 14, and 20;
Amys and Tribe and Messer Achkir and Walsh and Florian disclose the system to Claim 1.
Amys further discloses concepts of the entry and exit events ([0033] - Table 2 (i.e., as reasonably constructed entry and exit events).
	Tribe further teaches concepts of [using] inferred data (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies) and the containment relationship ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time
Similar rationale and motivation is noted for combining Tribe to the combination of Amys and Tribe and Messer Achkir and Walsh and Florian as per Claim 1, above.
	Amys and Tribe and Messer Achkir and Walsh and Florian fails to explicitly disclose the processor is further configured to: [identify] that data is missing and is in a non-chronological order,
	Boelene further teaches wherein the processor is further configured to: [identify] that data is missing and is in non-chronological order (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolene to the [node] and further data composed of entry/exit events and the containment relationship and inference of Amys and Tribe and Messer Achkir and Walsh and Florian to include wherein the processor is further configured to:  [identify] that data is missing and is in non-chronological order
One would have been motivated to combine the teachings of Bolene to Amys and Tribe and Messer Achkir and Walsh and Florian to provide users with a means for tracking, tracing, authenticating, and reporting supply chain events for ... product (Bolene, [0002]).

Regarding Claim 18;
Amys and Tribe and Messer Achkir and Walsh and Florian disclose the medium to Claim 17.
Amys disclose and recording a transformation of the asset, wherein the transformation is an entry of output and exit if input of the supply chain assets (Amys, ([0033] - Table 2).
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Tribe (US 2009/0307032 A1) and Messer (US 2008/0288641 A1) and Achkir (US 2019/0362287 A1) and Walsh (US 2019/0087770 A1) and Florian (US 2006/0111893 A1) and further in view of Easlea et al. (US 2016/0328411 A1).

Regarding Claim 5, and similarly Claim 12 and 19;
Amys and Tribe and Messer Achkir and Walsh and Florian disclose the method to Claim 4.
Amys discloses entry-exit events (Amys, ([0033] - Table 2).
Amys and Tribe and Messer Achkir and Walsh and Florian and fail to explicitly disclose generate an entry-exit form based on the transformation.
However, in an analogous art, Easlea teaches generate an “entry-exit” form based on the transformation (Easlea [0004] –The method can also include creating, by the server, based on the template, a uniform record (i.e., form) containing a combination of the first information and the second information associated with the asset, and storing the created uniform record.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Easlea to the [node] and entry-exit events of Amys and Tribe and Messer Achkir and Walsh and Florian to include generate an entry-exit form based on the transformation. 
One would have been motivated to combine the teachings of Easlea to Amys and Tribe and Messer Achkir and Walsh and Florian and to provide users with a means for creating and maintaining an asset intelligence network that can include standardized information (Easlea, [0001]).

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Tribe (US 2009/0307032 A1) and Messer (US 2008/0288641 A1) and Achkir (US 2019/0362287 A1) and Walsh (US 2019/0087770 A1) and Florian (US 2006/0111893 A1) and Easlea et al. (US 2016/0328411 A1) and further in view of and Bolene et al. (US 2014/0136218 A1)

Regarding Claim 6, and similarly Claim 13;
Amys and Tribe and Messer Achkir and Walsh and Florian and Easlea disclose the method to Claim 5.
Amys discloses entry-exit events (Amys, ([0033] - Table 2).
Easlea further teaches an “entry-exit” form (Easlea [0004] –The method can also include creating, by the server, based on the template, a uniform record (i.e., form) containing a combination of the first information and the second information associated with the asset, and storing the created uniform record.).
Similar rationale and motivation is noted for combining Easlea to the combination of Amys and Tribe and Messer Achkir and Walsh and Florian and Easlea as per Claim 5, above.
Amys and Tribe and Messer Achkir and Walsh and Florian and Easlea fail to explicitly disclose wherein the processor is further configured to identify at least one of data that is missing and the data that is a non-chronological order based on... 
However, in an analogous art, Bolene teaches wherein the processor is further configured to identify at least one of data that is missing and the data that is a non-chronological order based on...  (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events), the instructions cause the process to:
	identity the at least one of the data that is missing and the data that is non-chronological order based on [observed events]] (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolene to the [node] and form of Amys and Tribe and Messer Achkir and Walsh and Florian and Easlea to include wherein the processor is further configured to identify at least one of data that is missing and the data that is a non-chronological order based on... 
One would have been motivated to combine the teachings of Bolene to Amys and Tribe and Messer Achkir and Walsh and Florian and Easlea to provide users with a means for tracking, tracing, authenticating, and reporting supply chain events for ... product (Bolene, [0002]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Tribe (US 2009/0307032 A1) and Messer (US 2008/0288641 A1) and Achkir (US 2019/0362287 A1) and Walsh (US 2019/0087770 A1) and Florian (US 2006/0111893 A1) and Bolene et al. (US 2014/0136218 A1).and further in view of Easlea et al. (US 2016/0328411 A1).

Regarding Claim 19;
Amys and Tribe and Messer Achkir and Walsh and Florian and Bolene disclose the medium to Claim 18.
Amys discloses entry-exit events (Amys, ([0033] - Table 2).
Amys and Tribe and Messer Achkir and Walsh and Florian and Bolene and fail to explicitly disclose generate an entry-exit form based on the transformation.
However, in an analogous art, Easlea teaches generate an “entry-exit” form based on the transformation (Easlea [0004] –The method can also include creating, by the server, based on the template, a uniform record (i.e., form) containing a combination of the first information and the second information associated with the asset, and storing the created uniform record.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Easlea to the [node] and entry-exit events of Amys and Tribe and Messer Achkir and Walsh and Florian and Bolene to include generate an entry-exit form based on the transformation. 
One would have been motivated to combine the teachings of Easlea to Amys and Tribe and Messer Achkir and Walsh and Florian and Bolene and to provide users with a means for creating and maintaining an asset intelligence network that can include standardized information (Easlea, [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627